DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 7/18/2022, wherein, claims 1, 8, 15 are amended, claims 4, 11, and 18 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US PGPUB 2020/0125858) (Examiner relied on sections are disclosed in provisional applications No. 62/692,603, 62/695,695, 62/765,348, and 62/728692, dated June 29, July 9, Aug 20 and Sept 7 2018.), in view of Shelton et al. (US PGPUB 2019/0303188).

As for claim 1, Bauer teaches a method of zone controlling of features and functions of a vehicle (Abstract), the method comprising:
communicating, via a backbone [transparent component data link] communicatively coupling a connected compute center [computing platforms] and one or more zone modules [PDC], inputs and outputs with respect to the features and the functions [sensors/actuators/controllers/loudspeakers/etc.] (Fig. 15 and “establishing a logical connection from components (e.g., sensors coupled to a PDC) to computing platforms (E.g., ADS server 101)…transparent component data link between a PDC and one or more computing platforms…” (paragraph 180), ”a vehicle …is divided into zones, where each zone includes …PDC…and one or more sensors, actuators, controllers, loudspeakers or other devices…” (Abstract), and “…PDC…receiving through a sensor interface of the PDC sensor data from the one or more sensors, feeding…to at least one computing platform…causing by the at least one computing platform, the vehicle to perform the at least one operation…” (paragraph 8) and “…one or more actuators in each zone …receive their control data from the PDC …” (paragraph 6).  Here, Examiner note while application claims “a connected compute center” and Bauer teaches one or more computing platforms, Examiner note that the one or more computing platforms are connected in a self-healing network (paragraph 101), and Specification explicitly states “the connected compute center 110 can comprise one or more compute modules” (paragraph 35).  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize that the one or more computing platforms are functionally equivalent to a connected compute center because doing so allows improved flexibility in resource allocation and configuration of a compute center/entity that can be backups of each other (Bauer, paragraphs 26-43);
hosting, by the connected compute center, processing operations that control the features and the functions of the vehicle based on the inputs and outputs communicated via the backbone (paragraphs 97-101, Prior art is directed to one or more of the computing platforms ADS 101, CSP 102, SCGW 103, PCS 104 which are coupled in a dual-ring, self-healing network topology that perform operations, and the one or more of the systems is understood as the connected compute center.  Here, any of the ADS/CSP/SCGW/PCS’s disclosed functionalities are understood as processing operations that control the features and the functions of the vehicle based on the I/O (data) from the backbone/PDA.  Including functions such as “perception processing, sensor data fusion, HMI, OTA software update, controlling vehicle driving functionalities, such as acceleration, breaking, and steering that are part of autonomous driving tasks and are described as requiring either input or output to various devices in the vehicle to perform the actions (e.g., sensors, actuators, controllers, loudspeakers or other devices (Abstract)), wherein the connected compute center driving the input and outputs across the backbone and through the one or more zone modules (paragraphs 6 and 8); and
distributing, by the one or more zone modules, the inputs and outputs to and from the features and the functions of the vehicle, wherein the distributing includes receiving sensor data by a zone module from a connected sensor and transmitting the sensor data to the connected compute center (paragraphs 6, 159-162, Exemplary functionalities includes the zone PDAs both receive data from (output) and deliver control data (inputs) to the features and functions of the vehicle, In particular, “…receiving…through a sensor interface of the PDC, sensor data from one or more sensor…transmitting, by output ports of the PDC, sensor data…to at least one computing platform…”).

While Bauer teaches utilizing a virtual platform comprising a plurality of virtual machines that operate the feature and functions of the vehicle (Fig. 14A-B, paragraphs 170-172, “…using OCSA concepts, software development is performed on a computer…includes a hypervisor with service OS…that abstracts hardware for other virtual machines…”), thus, it would be obvious to a person of ordinary skill in the art to recognize the computing system can be implemented on a virtual platform.  Nevertheless, in the interest of compact prosecution, examiner note Bauer does not explicitly teach the connected compute center executes a virtual platform comprising a plurality of virtual machines that operate the features and functions of the vehicle, or that executing at least one of the virtual machines to generate a command and transmit the command to the zone module to perform a vehicle control operation associated with the at least one virtual machine.
However, Shelton teaches a known method of vehicle control system for controlling operational environments including, wherein the connected compute center executes a virtual platform comprising a plurality of virtual machines that operate the features and functions of the vehicle (Fig. 2 – “virtualization system 111A-111C containing virtual devices 211A-211C), each virtual machine configured to manage a different set of vehicle control operations (paragraph 16, “…equipment 113 can be one or more devices…controlled by …the virtualization system 111…” Controlling a device of the vehicle is understood as manage vehicle control operations.)
receiving the sensor data and executing at least one of the virtual machines to generate a command and transmit the command to the zone module to perform a vehicle control operation associated with the at least one virtual machine (paragraph 16, “…the one or more devices of the equipment 113 include network interfaces that communicate with …the virtualization systems 111…include various I/O devices, such as , aircraft flight controls (e.g., stick, pedal, and throttle), input/output systems (e.g., switches and buttons)…sensors…actuators…displays, and lights….sends and receives … information from …within ….the virtualization system 113…” teaches a virtualized management unit that receives data from devices within equipment, and sends information to the equipment and corresponding devices.  paragraph 32, “…installing the one or more instances of the virtualization system include…control the physical hardware system using only the virtualization system…” and paragraph 34, “begin to control equipment of the aircraft (e.g., equipment 113)…”  teaches virtualization system performing vehicle controlling operation associated with the virtualization system which is a form of sending to, and receives information by a device from the virtualization system 113, and paragraph 22, “the one or more virtualization systems 111 can be a virtual mission computer LRU, a virtual flight management LRU, and a virtual navigation LRU…” teaches the virtualization system are well known vehicle control systems that both receives information, and also issue commands (control is understood as a form of command to perform)  This known technique is applicable to the system of Bauer as they both share characteristics and capabilities, namely, they are directed to vehicle management including management of end sensors and devices.
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Shelton would have yielded predictable results and resulted in an improved system (see MPEP 2143, section C).  It would have been recognized that applying the technique of Shelton to the teachings of Bauer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such task processing features into similar systems.  Further, applying a compute center with virtual platform comprising one or more virtual machines that perform calculation in response to inputs from and generate output to operate the features and functions of the vehicle to Bauer with compute center that operates the features and functions of the vehicle by driving the inputs and outputs accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more redundancy in the vehicle control system. (Shelton, paragraph 1).

As for claims 8 and 15, they contain similar limitations as claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 2, Bauer also teaches wherein the features and the functions comprise input/output (I/O) devices distributed throughout the vehicle and connected to the one or more zone modules based on a region of the vehicle (paragraph 104, “a vehicle can be divided into N zones, where each zone includes one or more PDCs coupled to one or more sensors that cover the zone….front -right, front-left, rear-right, rear-left, left side, and right side…”).

As for claims 9 and 16, they contain similar limitations as claim 2 above.  Thus, they are rejected under the same rationales.

As for claim 3, Bauer also taches wherein the one or more zone modules support different domains of the features and the functions (paragraph 104.  Examiner note, Applicant specification does not explain what “different domains of the features and the functions” means in terms of the domain.  Thus, examiner understood domains to be different types of /features/functions/etc.  Here, examiner note each PDC can be connected to radars, Lidars, cameras, actuators, controllers, or other devices (Abstract, and paragraph 96)).

As for claims 10 and 17, they contain similar limitations as claim 3 above.  Thus, they are rejected under the same rationales.

As for claim 5, Bauer also teaches the backbone comprises an Ethernet backbone providing local area and wide area network capabilities for communicating the inputs and the outputs between at least the connected compute center and the one or more zone modules (paragraphs 88, 102).

As for claims 12 and 19, they contain similar limitations as claim 5 above.  Thus, they are rejected under the same rationales.
As for claim 7, Bauer also teaches wherein the features and the functions include transducers, lights, light emitting diodes, or speakers (Abstract, “loud speakers”, paragraph 187, “LCD…LED”).
As for claims 14, they contain similar limitations as claim 7 above.  Thus, they are rejected under the same rationales.

Claim 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. and Shelton, in view of Dittos et al. (US PGPUB 2019/0258251).

As for claim 6, While Shelton teaches the compute center is a virtualized compute center, Bauer and Shelton do not explicitly teach the connected compute center is communicatively coupled to a cloud service where certain functions are offloaded from the connected compute center to remote compute resources therein 
However, Dittos teaches a known method of autonomous vehicle system operations (Abstract), including the connected compute center is communicatively coupled to a cloud service where certain functions are offloaded from the connected compute center to remote compute resources therein (paragraph 167-169, and 484). This known technique is applicable to the system of Bauer and Shelton as they both share characteristics and capabilities, namely, they are directed to management of execution of tasks in autonomous vehicles.
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Dittos would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Dittos to the teachings of Bauer and Shelton would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such task processing features into similar systems.  Further, applying the connected compute center is communicatively coupled to a cloud service where certain functions are offloaded from the connected compute center to remote compute resources therein to Bauer and Shelton with compute center that operates the features and functions of the vehicle by driving the inputs and outputs accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more efficient, safer, and more flexible execution of autonomous driving related tasks. (Dittos, Abstract).

As for claims 13 and 20, they contain similar limitations as claim 6 above.  Thus, they are rejected under the same rationales.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199